DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 6/30/2022 has been entered. Amended Claims 1, 4, 7 and 13 have been noted. The amendment has overcome the claim objections previously set forth - those claim objections have been withdrawn accordingly. Claims 1-15 are currently pending. 

Claim Objections
2.	The claims listed below are objected to because of the following informalities:  
In Claim 1, line 10, change “corresponds to” to -- indicates -- (or equivalent) 
In Claim 7, line 7, change “have” to -- has --
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feichtinger et al. (US 2009/0180118 A1) (hereinafter “Feichtinger”). 	
	Regarding Claim 1, Feichtinger teaches of a sintering system (Fig. 12) comprising: 
	optical fiber (element (32) which may be in the form of a single fiber rod or a “fiber bundle”) installed into a sintering furnace (“furnace”) (see at least [0135]-[0136] and Fig. 12); 
	a support structure (support structure comprising elements (41), (42) and (44)) in the furnace to support a token green object (“green body” - (11)) (see at least [0113] and Fig. 12) in a predetermined position (as shown in Fig. 12) and to hold a distal end of the fiber (lower end of element (32) as shown in Fig. 12) adjacent to the position (as shown in Fig. 12); 
	a light source (15a) operably engaged at a proximal end of the fiber (upper end of element (32) as shown in Fig. 12) to transmit light through the fiber into the furnace (see at least [0135]-[0136] and Fig. 12); and,  
	a light detector (16) operably engaged at the proximal end of the fiber to receive reflected light through the fiber scattered off a surface (10) of the token green object (11) (see at least [0135]-[0137] and Fig. 12). Note that the limitation “wherein the reflected light is received based on light scattered off a surface of the token green object after densification or shrinkage of the token green object, wherein the reflected light corresponds to an increase in distance between the surface of the token green object and the distal end of the light source relative to when the token green object is in a non-densified state” constitutes an intended use of the claimed apparatus that a prior art apparatus must be merely capable of doing to fulfill. In the instant case, Feichtinger teaches that the reflected light is received based on light scattered off a surface (10) of the token green object (11) and of densification or shrinkage of the token green object via “sintering” (see at least [0022] and Fig. 12), wherein the reflected light indicates an increase in distance between the surface of the token green object and the distal end of the light source relative to when the token green object is in a non-densified state (as is the case when sintering commences and the volume “decreases” and the relative “length” that the reflected light travels increases - see at least [0022] and Fig. 12). The apparatus taught by Feichtinger is accordingly capable of performing the intended use of the claimed apparatus and accordingly meets the limitations of Claim 1 as claimed. 

	Regarding Claim 2, Feichtinger also teaches of a controller (controller comprising the “relay” that is used to “control a furnace”) (see at least [0100] and [0111]) that is configured to compare intensity of the received light (“intensity of the radiation (13) reaching the detector (16)”) (see at least [0015]-[0016]) to a predetermined target intensity level (target level where “the beginning of the sintering process” becomes “apparent”) (see at least [0111]), and to initiate a furnace cool down phase when the intensity of the received light reaches the target intensity level (phase wherein “the beginning of the sintering process” becomes “apparent” and “reducing the furnace power” commences) (see at least [0111] and Fig. 12).  

	Regarding Claim 4, Feichtinger also teaches that the controller is configured to initiate a furnace cool down phase upon determining that the token green object (11) has reached the sintering point (phase wherein “the beginning of the sintering process” becomes “apparent” and “reducing the furnace power” commences) (see at least [0111] and Fig. 12).   

	Regarding Claim 5, Feichtinger also teaches of a beam splitter (17) operably engaged at the proximal end of the fiber to direct reflected light into the light detector (16) (see at least [0135] and Fig. 12).

	Regarding Claim 7, Feichtinger teaches of a method of sintering comprising: 
	heating a sintering furnace (“furnace”) (see at least [0135]-[0136] and Fig. 12) to a sintering temperature (temperature at which “the beginning of the sintering process” becomes apparent) (see at least [0111]); 
	transmitting light (“blue light”) into the furnace through an optical fiber (element (32) which may be in the form of a single fiber rod or a “fiber bundle”) (see at least [0135]-[0136] and Fig. 12); 
	detecting some of the transmitted light that returns from within the furnace (via element (16)) through an optical fiber (32) (note that transmitted light may be detected through the same optical fiber (32) or alternatively through a separate optical fiber as shown in Fig. 13) (see at least [0135]-[0137] and Figs. 12-13);   
	determining from the detected light that a token green object (the “test specimen” of the “green bodies” - (11)) (see at least [0022], [0113] and Fig. 12) being sintered in the furnace has come to a sintering endpoint (endpoint wherein “reducing the furnace power” commences) (see at least [0111]), wherein the token green object is separate from and materially and mechanically representative of other token green objects being sintered in the furnace (since it is a distinct “test specimen” that is separate from and materially and mechanically representative of other token green objects that are to be sintered in the furnace - see at least [0022], [0111] and Fig. 12); and, 
	initiating a furnace cool down phase upon determining the sintering endpoint (phase over which “reducing the furnace power” is carried out) (see at least [0111] and Fig. 12).  

	Regarding Claim 8, Feichtinger also teaches that transmitting light through an optical fiber and detecting transmitted light through an optical fiber can comprise transmitting light and detecting transmitted light through a same, single optical fiber (32) (see at least [0135]-[0136] and Fig. 12).

	Regarding Claim 9, Feichtinger also teaches that transmitting light through an optical fiber and detecting transmitted light through an optical fiber can comprise, respectively, transmitting light through an illuminating optical fiber (32’) and detecting transmitted light through a separate sensing optical fiber (32) (see at least [0137] and Fig. 13).

	Regarding Claim 10, Feichtinger also teaches that detecting transmitted light comprises detecting transmitted light that has reflected off of a green object (11) in the furnace and exited the furnace through the optical fiber (32) (see at least [0135]-[0136] and Fig. 12).

	Regarding Claim 12, Feichtinger also teaches that determining from the detected light that green objects (11) have come to a sintering endpoint (endpoint wherein “reducing the furnace power” commences) (see at least [0111]) comprises, at least, comparing detected light intensity (“intensity of the radiation (13) reaching the detector (16)”) (see at least [0015]-[0016]) with a target intensity (target level where “the beginning of the sintering process” becomes apparent) (see at least [0110]-[0111]) and determining a sintering endpoint when the detected light intensity reaches the target intensity (endpoint wherein “reducing the furnace power” commences) (see at least [0111]).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger.
	Regarding Claim 3, Feichtinger teaches the sintering system according to Claim 1 (see the rejection for Claim 1) in addition to a controller (controller comprising the “relay” that is used to “control a furnace”) (see at least [0100] and [0111]) that is configured to determine that the token green object (11) has reached a sintering endpoint (endpoint wherein “reducing the furnace power” commences) (see at least [0111]).
Feichtinger fails to explicitly teach that the controller is configured to determine a TOF (time of flight) for light traveling from the source to the detector, compare the TOF with a predetermined target TOF, and determine that the token green object has reached the sintering endpoint based on the comparison. However, configuring the existing controller to compare a determined TOF with a predetermined target TOF to achieve the same function that the controller already achieves (i.e. determining that the token green object has reached a sintering endpoint) would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that specifically configuring the controller to compare a determined TOF with a predetermined target TOF to achieve the function of determining that the token green object has reached a sintering endpoint is not critical to the invention and that using a controller that is configured to compare a determined TOF with a predetermined target TOF to achieve the function of determining that the token green object has reached a sintering endpoint does not serve any advantage, particular purpose, or solve a stated problem over any of the other disclosed controller configurations that can be used to determine that the token green object has reached a sintering endpoint such as “comparing detected light intensity with a target intensity and determining a sintering endpoint when the detected light intensity reaches the target intensity” (from Claim 12). Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Feichtinger does teach of a controller that is configured to compare detected light intensity (“intensity of the radiation (13) reaching the detector (16)”) (see at least [0015]-[0016]) with a target intensity (target level where “the beginning of the sintering process” becomes apparent) (see at least [0111]) and determine a sintering endpoint when the detected light intensity reaches the target intensity (endpoint wherein “reducing the furnace power” commences) (see at least [0111]) which the specification discloses to be an acceptable alternative to a controller configuration that comprises comparing a determined TOF with a predetermined target TOF and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the system taught by Feichtinger by configuring the existing controller to compare a determined TOF with a predetermined target TOF to achieve the same function that the controller already achieves (i.e. determining that the token green object has reached a sintering endpoint) since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger in view of Milshtein et al. (US 2018/0154443 A1) (hereinafter “Milshtein”). 
	Regarding Claim 6, Feichtinger teaches the sintering system of Claim 1 (see the rejection for Claim 1), but fails to explicitly teach that the optical fiber comprises a sapphire optical fiber. However, sapphire optical fibers are well known in the art. 
	Milshtein discloses a relatable system (Fig. 1) used to form workpieces (see Abstract and Fig. 1) that uses an optical fiber detecting element (“optical fiber”) to detect characteristics of the workpieces in “real-time” (see at least Abstract, [0013] and Fig. 1). Milshtein teaches that the optical fiber may be in the form of a sapphire optical fiber (“sapphire”) and teaches that it is advantageous to do so because sapphire has “high thermal conductivity” (see at least [0013] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Feichtinger by configuring the existing optical fiber to comprise a sapphire optical fiber as taught by Milshtein. Doing so would have ensured that the optical fiber would have high thermal conductivity. Note that such modification would have necessarily resulted in the invention as claimed.

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger in view of Jussel et al. (US 2013/0029281 A1) (hereinafter “Jussel”). 
	Regarding Claim 11, Feichtinger teaches the method of Claim 9 (see the rejection for Claim 9), but fails to explicitly teach of an embodiment wherein detecting transmitted light comprises detecting transmitted light that has passed directly from the end of the illuminating optical fiber to an end of the sensing optical fiber (Note that in light of the specification, “directly” receiving transmitted light is being interpreted as receiving light directly from the illuminating optical fiber without the light being reflected between the end of the illuminating optical fiber and the end of the sensing optical fiber). However, doing so is known in the art. 
	Jussel discloses a relatable furnace system (Fig. 1) and method for using the same (see at least [0091] and Figs. 1, 11). The system comprises a sintering furnace (10) that is configured to accommodate a workpiece (14) in the form of a “green body” (see at least [0008], [0091] and Fig. 11) in addition to an illuminating optical element (84) and a sensing optical element (22). Jussel teaches of detecting transmitted light that has passed directly from an end of the illuminating optical element (84) to an end of the sensing optical element (22) (see at least [0091] and Fig. 11) and teaches that it is advantageous to do so because it provides means for detecting changes in size and/or location of the workpiece (14) during sintering processes within the furnace (see at least [0091] and Fig. 11). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Feichtinger by configuring the step of detecting transmitted light to comprise detecting transmitted light that has passed directly from the end of the illuminating optical fiber to an end of the sensing optical fiber as taught by Jussel. Doing so would have provided means for detecting changes in size and/or location of the green objects during sintering processes within the furnace. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 13, Feichtinger teaches of a sintering system (Fig. 13) comprising: 
	an illuminating optical fiber (element (32’) which may be in the form of a single fiber rod or a “fiber bundle”) and a sensing optical fiber (element (32) which may be in the form of a single fiber rod or a “fiber bundle”) (see at least [0135]-[0137] and Fig. 13) each extending from a proximal end outside a sintering furnace to a distal end inside the sintering furnace (as shown in Fig. 13); 
	a support structure (support structure comprising elements (41), (42) and (44)) to hold the distal ends of the optical fibers in fixed positions such that the distal end of the illuminating fiber is adjacent to the distal end of the sensing fiber (as shown in Fig. 13) across a space to be occupied by a token green object (“green body” - (11)) (see at least [0113] and Fig. 13); 
	a light source (15a) to provide light into the furnace through the proximal end of the illuminating fiber (see at least [0135]-[0137] and Fig. 13); and, 
	a detector (16) to detect light exiting the furnace through the proximal end of the sensing fiber when a token green object (11) densifies during a sintering process (see at least [0110]-[0111], [0135]-[0137] and Fig. 13).
	Feichtinger fails to explicitly teach that the distal ends of the optical fibers are in fixed positions such that the distal end of the illuminating fiber faces the distal end of the sensing fiber across a space to be occupied by a token green object thereby enabling the detector to detect light when a token green object densifies during a sintering process to clear the space between the distal end of the illuminating fiber and the distal end of the sensing fiber to permit transmission of the light between the illuminating optical fiber and the sensing optical fiber. However, such configuration is known in the art. 
	Jussel discloses a relatable furnace system (Fig. 1) and method for using the same (see at least [0091] and Figs. 1, 11). The system comprises a sintering furnace (10) that is configured to accommodate a workpiece (14) in the form of a “green body” (see at least [0008], [0091] and Fig. 11) in addition to an illuminating optical element (84) and a sensing optical element (22). Jussel teaches that distal ends of the optical elements are in fixed positions such that the distal ends of each optical element face each other across a space to be occupied by the workpiece (14) (as is shown in Fig. 11) thereby enabling the detector to detect light when the workpiece clears the space via shrinking or moving (see at least [0091] and Fig. 11). Jussel teaches that it is advantageous to do so because it provides means for detecting changes in size and/or location of the workpiece (14) during sintering processes within the furnace (see at least [0091] and Fig. 11). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Feichtinger by configuring the distal ends of the optical fibers to be in fixed positions such that the distal end of the illuminating fiber faces the distal end of the sensing fiber across a space to be occupied by a token green object thereby enabling the detector to detect light when a token green object shrinks or moves (via e.g. densifying) based on the teachings of Jussel. Doing so would have provided means for detecting changes in size and/or location of the token green object during sintering processes within the furnace. Note that such modification would have necessarily resulted in a configuration wherein the detector would be configured to detect light when a token green object densifies during a sintering process to clear the space between the distal end of the illuminating fiber and the distal end of the sensing fiber to permit transmission of the light between the illuminating optical fiber and the sensing optical fiber as claimed since such modification would have resulted in the distal end of the illuminating fiber facing the distal end of the sensing fiber across a space to be occupied by a token green object thereby enabling the detector to detect light when a token green object shrinks or moves (via e.g. densifying) (as is presented above).  

	Regarding Claim 14, Feichtinger also teaches of a controller (controller comprising the “relay” that is used to “control a furnace”) (see at least [0100] and [0111]) that is configured to determine that the sintering process is complete based on the detected light and to initiate a furnace cool down phase upon determining completion of the sintering process (phase wherein “the beginning of the sintering process” becomes “apparent” and “reducing the furnace power” commences) (see at least [0110]-[0111] and Fig. 13).  

	Regarding Claim 15, Feichtinger also teaches that the optical fibers travel within the furnace to the support structure through a frame (41) and shelf (321, 321’) of a furnace rack (furnace rack comprising elements 321, 321’, 41 and 42).

Response to Arguments
The arguments filed 6/30/2022 have been fully considered but have not been found persuasive for the following reasons:

	Regarding independent Claim 1, Applicant contends that:
	“ In FIG. 3A of Applicant's specification, the position of the surface of the token green object 144 in a non-densified state is shown. In FIG. 3B, the position of the surface of the token green object 144 in a densified state is shown, indicating an increase in distance between the surface of the token green object and the distal end of the light source. Feichtinger is completely silent about this feature.”

	This argument is not persuasive because Feichtinger explicitly teaches of a “volume” of the token green object that decreases as the green object undergoes “sintering” which results in an increase in “length” between the surface of the token green object and the distal end of the light source - see at least [0022], Fig. 12 and the rejection for Claim 1 above. Therefore, this argument is not persuasive and Claim 1 is still too broad to overcome the prior art of record. 

	Regarding independent Claim 7, Applicant contends that:
	“ Claim 7 is amended to clarify that the token green object is separate from and materially and mechanically representative of other token green objects being sintered in the furnace as described in paragraph [0034] of Applicant's specification. In other words, the token green object is a token or sample of the actual green objects that are densified. Feichtinger is completely silent about a token green object that is separate and apart from the green objects to be densified, but merely discloses green objects that are to be sintered and densified.”

	This argument is not persuasive because Feichtinger does teach that the token green object (the “test specimen” of the “green bodies” - (11)) (see at least [0022], [0113] and Fig. 12) is separate from and materially and mechanically representative of other token green objects being sintered in the furnace (since it is a distinct “test specimen” that is separate from and materially and mechanically representative of other token green objects that are to be sintered in the furnace - see at least [0022], [0111], Fig. 12 and the rejection for Claim 7 above). Therefore, this argument is not persuasive and Claim 7 is still too broad to overcome the prior art of record.

	Regarding independent Claim 13, Applicant contends that:
	“ Claim 13 is amended to clarify that the space between the distal end of the illuminating fiber and the distal end of the sensing fiber is cleared to permit transmission of the light between the illuminating optical fiber and the sensing optical fiber. Feichtinger in view of Jussel is silent about the feature.” 

	This argument is not persuasive because, in the combination of Feichtinger and Jussel, the existing detector taught by Feichtinger would have necessarily been configured to detect light when a token green object densifies during a sintering process to clear the space between the distal end of the illuminating fiber and the distal end of the sensing fiber to permit transmission of the light between the illuminating optical fiber and the sensing optical fiber as claimed since Jussel teaches of configuring the distal ends of the optical fibers to be in fixed positions such that the distal end of the illuminating fiber faces the distal end of the sensing fiber across a space to be occupied by a token green object thereby enabling the detector to detect light when a token green object shrinks or moves (via e.g. densifying) which would have resulted in the structural and operational configuration claimed (as is presented in the rejection for Claim 13 above). Thus, this argument has not been found persuasive and the combination of Feichtinger and Jussel meets all the limitations of Claim 13 as claimed.
	It is recommended that Applicant further amend the claims to include additional structural elements and/or features to endeavor to overcome the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duncan et al. (US 5,501,637) is considered relevant to this application in terms of structure and use. 
	
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        10/14/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762